Citation Nr: 0321348	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-07 216	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
as the result of exposure to ionizing radiation.  

2.  Entitlement to a compensable evaluation for stricture of 
the urethra.  

3.  Entitlement to a compensable evaluation for 
agranulocytosis.  

4.  Entitlement to a compensable evaluation for tinea pedis 
(claimed as a skin disorder).  

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active military service from August 1964 to 
February 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.  In November 2000, the veteran testified 
before a Member of the Board, now Veterans Law Judge, at a 
hearing held in Washington, D.C.  In January 2001, the Board 
remanded the case to the M&ROC for additional development.  
The M&ROC returned the case to the Board in October 2002.  

The record indicates that in an October 2002 letter to the 
veteran's congressman, the M&ROC gave the veteran options 
regarding a hearing.  In a January 2003 letter to the M&ROC, 
the veteran requested a personal hearing with a decision 
review officer (DRO) at the M&ROC.  In a June 2003 letter to 
the congressman, the M&ROC stated that it wanted the veteran 
to keep in mind that if he chose a DRO hearing, his file 
would be recalled from the Board.  In a letter dated in June 
2003 and received at the Board in August 2003, the veteran 
again requested a hearing.  He stated that because of motion 
sickness, he is unable to travel to Wichita and requested 
that his hearing be scheduled in Little Rock, Arkansas.  

The Board advises the veteran that if the case is returned to 
the Board after the hearing and any other development, it 
will be reassigned to the Veterans Law Judge who conducted 
the November 2000 hearing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the M&ROC for the following:

1.  The M&ROC should arrange a hearing 
for the veteran to be held at the 
Regional Office in Little Rock, Arkansas, 
if possible.  

2.  After the hearing and the 
accomplishment of any additional 
development deemed necessary, the M&ROC 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


